Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-21-00200-CV

                                    Robert C. SINGER, III,
                                           Appellant

                                               v.

 April Marie SINGER, Individually and as Trustee of the Singer Financial Management Trust,
                                        Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-03145
                      Honorable Cynthia Marie Chapa, Judge Presiding

          BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, we REVERSE the trial court’s April
26, 2021 order denying appellant Robert C. Singer, III’s motion to confirm the arbitration award,
and we RENDER judgment confirming the October 20, 2020 arbitration award. We ORDER
appellant April Marie Singer to pay the costs of this appeal.

       SIGNED September 29, 2021.


                                                _____________________________
                                                Beth Watkins, Justice